Citation Nr: 0921924	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  05-16 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to accrued benefits, to include based upon 
unreimbursed medical expenses reported after the death of the 
Veteran.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran had active duty from July 1943 to December 1945.  
The Veteran died in January 2004.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision issued by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The appellant had initially requested a local RO hearing in 
this case, but she cancelled that hearing request in June 
2005.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was in receipt of nonservice-connected 
pension benefits from September 1990 forward, and of special 
monthly compensation based on the need for aid and attendance 
from July 1997, forward.

2.  The Veteran died in January 2004.  

3.  In January 2004, the appellant filed a claim seeking 
accrued benefits in the form of a retroactive adjustment of 
the Veteran's VA pension benefits, based on unreported and 
unreimbursed medical expenses for 2003.

4.  In January 2004, the appellant submitted a medical 
expense report detailing medical expenses incurred by the 
Veteran during 2003, in the estimated amount of $ 10, 239.70.

5.  Because evidence of the unreimbursed medical expenses for 
2003 was not in the file on the date of the Veteran's death, 
the appellant is barred from entitlement to accrued benefits 
in the form of a retroactive adjustment of the Veteran's VA 
pension benefits.

6.  At the time of the Veteran's death, there were no due, 
but unpaid, benefits to which the Veteran was entitled at 
death under existing ratings or decisions, or based on 
evidence in the file at date of death and there were no 
claims pending.


CONCLUSION OF LAW

Entitlement to accrued benefits, to include based on 
unreimbursed medical expenses for 2003 reported subsequent to 
the Veteran's death, is not warranted.  38 U.S.C.A. §§ 
1503(a), 5121(a) (West 2002); 38 C.F.R. §§ 3.272(g), 3.1000 
(2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  In 
this case, the facts are not in dispute.  Resolution of the 
appellant's appeal is wholly dependent on interpretation of 
the law and regulations pertaining to the payment of accrued 
benefits.  A review of VA's duty to notify and assist is not 
necessary regarding the accrued benefits claim, including 
claimed as based on unreimbursed medical expenses reported 
after the Veteran's death, because there is no legal basis 
for the claim.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see 
also VAOPGCPREC 5-2004.  Because no reasonable possibility 
exists that further notice or assistance would aid in 
substantiating this claim, any deficiencies of notice or 
assistance are rendered moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the duty to notify and assist is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, in such cases where the law is dispositive, 
the claim must be denied due to a lack of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim.  In 
this regard, she has presented statements, evidence and 
arguments in support of her claim.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

The essential facts of this case are not in dispute.  The 
Veteran was in receipt of nonservice-connected disability 
pension from September 1990 until his death in January 2004.  
He was also in receipt of special monthly pension based on 
the need for aid and attendance effective from July 1997, 
until the date of his death.  The file contains numerous 
medical expense reports (MERs) filed during that time, 
showing that the Veteran claimed unreimbursed medical 
expenses for prescriptions, Medicare deductibles, private 
life insurance payments, and the costs of hearing aid 
batteries and repair.  An MER for 1999 (filed in January 
2000) listed expenses totaling $ 7,776.00; expenses for 2000 
(filed in January 2001) totaled $ 6,645.00; expenses for 2001 
(filed in January 2002) totaled $ 7,812.  It does not appear 
that any MER was filed for 2002.

The Veteran died in January 2004.  In late January 2004, the 
appellant filed a VA Form 21-601, Application for 
Reimbursement from Accrued Amounts Due a Deceased 
Beneficiary.  In January 2004, after the Veteran's death, the 
appellant also filed a VA Form 21-8416 (Medical Expense 
Report) documenting unreimbursed medical expenses for 2003 in 
an amount totaling approximately $ 10,239.70; representing: 
Medicare payment in the total amount of $ 1,408.80 ($ 480.00 
a month); private medical insurance of $ 5,760.00; $ 1, 
884.00 for home care; and $ 1,186.90 for prescriptions.

In a decision issued in March 2004, the appellant was 
informed by VA that no accrued amounts were payable in this 
case.  

Analysis

The Veteran died in January 2004.  Later in January 2004, the 
appellant filed for accrued benefits and submitted a list of 
unreimbursed medical expenses from 2003.  Specifically, the 
appellant requested consideration of unreimbursed medical 
expenses, in the calculated amount of $ 10,239.70, incurred 
in 2003 and paid prior to the Veteran's death, for purposes 
of re-calculating his pension award for purposes of accrued 
benefits.  The appellant states that every year since the 
Veteran had been in receipt of VA pension benefits and prior 
to this death, the Veteran had submitted an accounting of his 
medical expenses.  She has indicated that these expenses 
increased nearly every year.  Essentially, she argues that 
even though she did not submit the MER form detailing medical 
expenses pain during 2003 until January 2004 - after the 
Veteran's death, VA could have predicted these expenses as 
the Veteran has submitted similar expense reports on a 
regular basis in previous years.  She maintains that since 
the Veteran died in January 2004, he did not filed the MER 
for 2003, and she did so after his death, warranting 
entitlement to accrued benefits, specifically retroactive 
adjustment of the Veteran's VA pension benefits, based on 
unreimbursed medical expenses paid during 2003, prior to the 
Veteran's death.  

As previously mentioned, effective from September 1990 until 
the time of his death in January 2004, the Veteran was in 
receipt of a VA pension.  Pursuant to 38 U.S.C.A. § 1521(a), 
pension is payable to a veteran of a period of war who is 
permanently and totally disabled from nonservice-connected 
disability not the result of his or her own willful 
misconduct.  Basic entitlement exists if, among other things, 
the veteran's income is not in excess of the applicable 
maximum annual pension rate specified in 38 C.F.R. § 3.23.  
See 38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3(a)(3) (2008).  
Payments of VA nonservice-connected pension benefits are made 
at a specified annual maximum rate, reduced on a dollar-for-
dollar basis by annualized countable family income.  38 
U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23 
(2008).  Payments of any kind, from any source, shall be 
counted as income during the 12-month annualization period in 
which received, unless specifically excluded.  38 C.F.R. §§ 
3.271, 3.272 (2008).  Unreimbursed medical expenses, which 
were paid within the twelve month annualization period 
regardless of when incurred, are excluded from annual 
countable income to the extent that the amount paid exceeds 5 
percent of the maximum annual rate payable.  38 C.F.R. § 
3.272 (2008).

A revision to the law regarding accrued benefits claims, 
enacted by Congress and signed by the President as the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, on 
December 16, 2003, amended 38 U.S.C.A. § 5121(a) by repealing 
the two-year limit on accrued benefits so that a veteran's 
survivor may receive the full amount of award for accrued 
benefits; this revision relates to cases where the Veteran's 
death occurred on or after the date of enactment, December 
16, 2003, as is the case here.  Thus the revised law is 
applicable to this case.  As such, the applicable regulation 
provides that upon the death of a veteran, periodic monetary 
benefits to which he was entitled at death under existing 
ratings or decisions or those based on evidence in the file 
at the date of death, and due and unpaid, will, upon the 
death of such veteran be paid to his spouse.  38 C.F.R. § 
3.1000 (2008).

Generally, the adjudication of an accrued claim is limited to 
the evidence physically or constructively of record at the 
time of the Veteran's death.  38 C.F.R. § 3.1000(a); see also 
Ralston v. West, 13 Vet. App. 108, 113 (1999); Hayes v. 
Brown, 4 Vet. App. 353, 360-61 (1993).  

However, precedent opinions of VA's General Counsel 
interpreting the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Conary v. Derwinski, 3 
Vet. App. 109 (1992) had historically held that although 
information submitted after a veteran's death may not be 
considered "evidence in the file at the time of death" for 
accrued benefits purposes, if the Veteran had in the past 
supplied evidence of unreimbursed medical expenses that, due 
to the ongoing nature of his health condition, could be 
expected to recur in succeeding years (in amounts capable of 
estimation with a reasonable degree of accuracy), that 
information could be the basis for a determination that 
evidence in the file permitted prospective estimation of 
medical expenses.  See VAOPGPREC 6- 93; VAOPGCPREC 12-94.

In more specific detail, VAOPGCPREC 6-93 stated, in part, 
that an award of accrued benefits under 38 U.S.C. § 5121(a) 
may be based on logical inferences from information in the 
file at the date of the beneficiary's death.  VAOPGCPREC 12-
94 stated that where a veteran had in the past supplied 
evidence of unreimbursed medical expenses that could be 
expected to be incurred in like manner in succeeding years, 
such evidence could form the basis for a determination that 
evidence in the file at the date of the Veteran's death 
permitted prospective estimation of medical expenses for 
accrued benefit purposes, regardless of whether such expense 
were deducted prospectively during the Veteran's lifetime.

On March 4, 2002, the Department of Veterans Affairs (VA) 
proposed an amendment to its accrued benefits regulations at 
38 C.F.R. § 3.1000(d)(4) to revise the definition of 
"evidence in the file at date of death" to make clear that 
accrued benefits may only be based on evidence in VA's 
possession on the date of the beneficiary's death.  67 Fed. 
Reg. 9638 (March 4, 2002).  This amendment became effective 
November 27, 2002.  67 Fed. Reg. 65,707 (Oct. 28, 2002).

Ultimately in an August 11, 2006 memorandum, the General 
Counsel withdrew the 1993 opinion in pertinent part and 
withdrew the 1994 opinion in its entirety.  The Memorandum 
indicated that this was done because these opinions were in 
pertinent part inconsistent with the aforementioned 2002 
amendments to 38 C.F.R. § 3.1000 (d)(4), which indicated that 
the evidence for accrued benefits must be in the file at the 
time of death of the beneficiary.

The appellant filed her claim in January 2004.  Thus, the 
amended version of 38 C.F.R. § 3.1000(d)(4) controls in the 
instant case.  As the amended provisions only allow 
consideration of evidence in the file at the date of 
Veteran's death in accrued benefits claim, VA is prohibited 
from considering the 2003 MER submitted after the Veteran's 
death as a basis for awarding accrued benefits. 

Considering the controlling laws which are binding on the 
Board, the Board finds that the appellant has not shown that 
the evidence relevant to the claim was in the file on the 
date of the widow's death.  The record explicitly shows that 
the appellant did not submit the claim for unreimbursed 
medical expenses until after the Veteran's death in January 
2004.  While the relevant 1993 and 1994 GC opinions were not 
withdrawn until August 2006, in its August 2006 memorandum GC 
indicated that the opinions were inconsistent with the 
amendments to 38 C.F.R. § 3.1000 (d)(4) in 2002, which 
indicated that the evidence for accrued benefits must be in 
the file at the time of death of the beneficiary.  As such, 
the appellant's accrued benefits claim for an adjustment of 
the Veteran's VA pension benefits based on calculation of 
unreimbursed medical expenses submitted after the Veteran's 
death must be denied as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).

In addition, the appellant has not alleged, and the record 
does not suggest, any other basis for accrued benefits.  In 
order for a surviving spouse to be entitled to accrued 
benefits, the Veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision.  See Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  In Zevalkink v. 
Brown, 102 F.3d 1236 (Fed. Cir. 1996).  In Zevalkink v. 
Brown, 102 F.3d 1236 (Fed. Cir. 1996) the Federal Circuit 
held that a surviving dependent's accrued benefits claim was 
derivative of the Veteran's claim.  In other words, as a 
consequence of the derivative nature of the surviving 
dependent's claim, if the Veteran had no claim pending at the 
time of his death, the surviving dependent has no claim upon 
which to derive their own application.  Id.  In this regard, 
the evidence of record shows that the Veteran did not have 
any claim pending at the time of his death.  As the record is 
absent any evidence that the Veteran had a claim pending for 
any VA benefit at the time of his death, the appellant is not 
legally entitled to accrued benefits.  38 U.S.C.A. § 
3.1000(c); see 38 C.F.R. § 3.152(b).

As the appellant's claim for accrued benefits lacks legal 
merit or legal entitlement, it must be denied as a matter of 
law.  The Court has held that in cases where the law, as 
opposed to the facts, is dispositive of the claim, the claim 
should be denied or appeal to the Board terminated because of 
absence of legal merit or lack of entitlement under law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

The appeal for accrued benefits is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


